                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No.: 5:10-CV-25-FL

                                                   )         MEMORANDUM ORDER
SAS INSTITUTE, INC.,                               )     GRANTING WPL’S MOTION TO
                                Plaintiff,         )     FILE REDACTED VERSION OF
                                                   )    ITS MEMORANDUM IN SUPPORT
                      v.                           )      OF MOTION TO STRIKE SAS
                                                   )        INSTITUTE’S NOTICE OF
WORLD PROGRAMMING LIMITED,                         )      PARTIAL SATISFACTION OF
                   Defendant.                      )              JUDGMENT
                                                   )
                                                   )

       THIS MATTER is before the Court on Defendant World Programming Limited’s

(“WPL”) motion to allow it to file a redacted version of its Memorandum in Support of its

Motion to Strike SAS Institute’s Notice of Partial Satisfaction of Judgment (the

“Memorandum”). Because the Memorandum makes reference to sensitive and confidential

business information of WPL, which this Court has previously redacted, Defendant asks that the

Court allow WPL to file the Memorandum with the redactions proposed in Exhibit A to this

Motion. For the reasons that follow, the Court GRANTS WPL’s Motion to Redact.

       To determine whether to grant a request to seal or redact a document, the court must

consider whether “the public’s right of access is outweighed by competing interests.” See

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) (quoting In re Knight Pub. Co., 743

F.2d 231, 235 (4th Cir. 1984)). Although the common law presumes a right to inspect and copy

judicial records and documents, denial of access is within the sound discretion of the court. Id.

To determine whether a party’s interest in sealing or redacting records outweighs the public’s

right to access, a court must engage in a three-part analysis: (1) provide public notice of the

request to redact and allow interested parties a reasonable opportunity to object; (2) consider less
drastic alternatives to redacting the document; and (3) articulate the specific reasons and factual

findings supporting its decision to redact. See id.; Morris v. Cumberland Cty. Hosp. Sys., Inc.,

No. 5:12-CV-629, 2013 WL 6116861, *1 (E.D.N.C. Nov. 13, 2013).

         The applicable standards justify redacting WPL’s Memorandum. The public has received

adequate notice of the request to redact because the instant motion has been docketed in the

public record, and no objection has been raised in the interim. See In re Knight Pub. Co., 743

F.2d at 235. Additionally, there is no less drastic alternative to redacting the Memorandum

because the proposed redaction is extremely minimal. Filing the Memorandum in the public

record would disclose confidential and commercially sensitive information not generally known

to the public. Simply put, WPL’s interest in preserving the confidentiality of its financial status

outweighs any public interest in its disclosure. Finally, the Court meets the third prong of the

Ashcraft analysis by virtue of the findings delineated in this Order.

         For these reasons, WPL’s Motion to Redact is hereby GRANTED. The Clerk is

DIRECTED to file the foregoing document WITH REDACTIONS. The Clerk is further

DIRECTED to send a copy of this Memorandum Order to all counsel of record.

         It is so ORDERED.

                                                      __________________________
                                                      United States District Judge
         1/28/19
Date: _________________
2937096 v1




                                                 2
